In a proceeding pursuant to article 78 of the Civil Practice Act, to annul the determination of the respondent Board of Trustees of the Incorporated Village of Manorhaven, awarding a garbage removal contract to the respondent Donno & Company, Inc., whose bid for such contract was higher than petitioner’s bid, the petitioner appeals from an order of the Supreme Court, Nassau County, entered September 26, 1962 after a hearing, which denied its application and dismissed the proceeding. Order affirmed, with costs. On the record before us, it cannot be said that the respondent Board of Trustees acted arbitrarily in making the award (Matter of Kaelber v. *651Salim, 281 App. Div. 980, affd. 305 N. Y. 858). Ughetta, Acting P. J., Kleinfeld, Brennan, Rabin and Hopkins, JJ., concur.